COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-16-00406-CR


BILLY JOE ARMSTRONG, JR.                                         APPELLANT
A/K/A BILLY JOE ARMSTRONG
A/K/A BILLY ARMSTRONG A/K/A
BRADLEY NELSON

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                     TRIAL COURT NO. CR13583

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

     Appellant Billy Joe Armstrong, Jr. appeals his conviction for theft in an

amount less than $1,500. See Act of May 9, 2011, 82nd Leg., R.S., ch. 120, § 1




     1
      See Tex. R. App. P. 47.4.
2011 Tex. Gen. Laws 609 (amended 2015) (current version at Tex. Penal Code

§ 31.03 (e)(3)).

      Armstrong’s court-appointed appellate counsel filed a motion to withdraw

as counsel and a brief in support of that motion. See Anders v. California, 386

U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967). Counsel’s brief and motion meet

the requirements of Anders v. California by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds for relief. Id.

Armstrong had the opportunity to file a pro se brief and has done so; the State

has not filed a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, and appellant’s

response. We agree with counsel that this appeal is wholly frivolous and without

merit; we find nothing in the record that might arguably support the appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also




                                         2
Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgment.


                                                   /s/ Bonnie Sudderth

                                                   BONNIE SUDDERTH
                                                   CHIEF JUSTICE

PANEL: SUDDERTH, C.J.; WALKER and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 1, 2018




                                         3